372 So. 2d 437 (1979)
Willie Jasper DARDEN, Appellant,
v.
STATE of Florida, Appellee.
No. 56910.
Supreme Court of Florida.
May 22, 1979.
Rehearing Denied July 24, 1979.
Robert Augustus Harper, Jr., Gainesville, for appellant.
Jim Smith, Atty. Gen., and Richard W. Prospect, Asst. Atty. Gen., Tallahassee, for appellee.
PER CURIAM.
We have for consideration an appeal of a Florida Criminal Rule 3.850 proceeding commenced by the appellant on Friday, May 18, 1979. The appellant contends he is entitled to a new trial because of newly discovered evidence and ineffective assistance of counsel during the course of his trial. On Monday, May 21, 1979 the original trial judge in this cause heard testimony on these contentions and denied relief.
The appellant now appeals to this Court and requests a stay of execution. We have received the record and the transcript of the trial court proceeding held on May 21, 1979. Upon a full consideration of this record we find the contentions of the appellant are without merit. The application for a stay of execution of sentence is denied and the order of the trial judge is affirmed.
It is so ordered.
ADKINS, BOYD, OVERTON, SUNDBERG and ALDERMAN, JJ., concur.
ENGLAND, C.J., and HATCHETT, J., dissent with an opinion.
*438 ENGLAND, Chief Justice, and HATCHETT, Justice, dissenting.
We dissent from the Court's affirmance of the trial court's order entered on May 21, 1979, and the Court's denial of a stay pending appeal. We would grant a stay of execution for a short period of time, allow the parties to file briefs, and thereafter render a decision on an expedited basis.